Name: Commission Regulation (EC) No 1576/94 of 30 June 1994 fixing the import levies on sugar beet and sugar cane
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 166/106 Official Journal of the European Communities 1 . 7 . 94 COMMISSION REGULATION (EC) No 1576/94 of 30 June 1994 fixing the import levies on sugar beet and sugar cane Whereas the Council has not to date adopted the prices for certain milk products for the 1994/95 marketing year, which commences on 1 July 1994 ; whereas the price factors determined by Commission Regulation (EC) No 1518/94 (*) should accordingly be taken into account for the calculation of the levies in order to ensure that the import arrangements continue to operate in the sector concerned, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EC) No 133/94 (2), and in particular Article 16 (8) thereof, Whereas Article 16 of Regulation (EEC) No 1785/81 provides that an import levy must be fixed by the Commission on the products listed in Article 1 ( 1 ) (b) of that Regulation ; whereas that levy must be calculated at a standard rate on the basis of the sucrose content of each of those products and the levy on white sugar ; Whereas Article 6 of Regulation (EEC) No 837/68 of the Commission of 28 June 1968 on detailed rules for the application of levies on sugar (3), as last amended by Regu ­ lation (EEC) No 1428/78 (4), provides that the levy appli ­ cable to these products is obtained by multiplying by a coefficient the difference, in respect of 100 kilograms of white sugar, between the threshold price valid for the relevant marketing year and the arithmetic average of cif prices recorded during a reference period ; whereas the coefficients and the reference period were fixed by Article 6 of Regulation (EEC) No 837/68 ; Article 1 The import levies referred to in Article 16 ( 1 ) of Regula ­ tion (EEC) No 1785/81 on the products listed in Article 1 ( 1 ) (b) of that Regulation shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 July 1994. It shall apply with effect from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7 . O OJ No L 151 , 30. 6. 1968, p. 42. (4 OJ No L 171 , 28 . 6. 1978, p. 34. O OJ No L 162, 30 . 6. 1994, p. 1 . 1 . 7. 94 Official Journal of the European Communities No L 166/107 ANNEX to the Commission Regulation of 30 June 1994 fixing the import levies on sugar beet and sugar cane (ECU/tonne) CN code Import levies 1212 91 10 61,90 1212 91 90 212,80 1212 92 00 42,56